Citation Nr: 0903134	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
peripheral neuropathy, right upper extremity, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
peripheral neuropathy, left upper extremity, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
peripheral neuropathy, right lower extremity, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for service-connected 
peripheral neuropathy, left lower extremity, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an initial compensable evaluation for 
service-connected bilateral cortical cataracts, currently 
evaluated as noncompensable (0 percent disabling).  

7.  Entitlement to an effective date prior to June 8, 2006 
for service connection for bilateral cortical cataracts.

    
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1963 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for glaucoma, 
evaluated as noncompensable, and assigned an effective date 
for service connection of June 8, 2006, and which denied a 
claim for an increased rating for service-connected diabetes 
mellitus, evaluated as 20 percent disabling, and denied 
claims for increased ratings for peripheral neuropathy of the 
right upper extremity, peripheral neuropathy of the left 
upper extremity, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower 
extremity, with each disability assigned a separated 10 
percent evaluation.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is shown to have been 
managed with a restricted diet, and insulin, but he is not 
shown to require regulation of activities.

2.  The veteran's peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of the left upper extremity, 
peripheral neuropathy of the right lower extremity, and 
peripheral neuropathy of the left lower extremity, are 
manifested by sensory impairment and decreased reflexes, but 
not moderate incomplete paralysis.  

3.  In a final and unappealed decision, dated in November 
2004, the RO denied a claim for service connection for ocular 
hypertension; an application to reopen the claim subsequent 
to the RO's November 2004 decision was not received prior to 
June 8, 2006.  

4.  Prior to July 16, 2008, the veteran's bilateral cortical 
cataracts are productive of visual acuity of no worse than 
20/30 in the right eye, and 20/20 in the left eye, and no 
findings to show measurable concentric contraction of the 
visual fields.  

5.  As of July 16, 2008, the veteran's bilateral cortical 
cataracts are shown to be productive of corrected visual 
acuity of no worse than 20/20, bilaterally, with not more 
than an average concentric contraction of 54 degrees in the 
right eye, or 53 degrees in the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's peripheral neuropathy of the right upper extremity, 
and peripheral neuropathy of the left upper extremity, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8515, 
8615, 8715 (2008).  

3.  The criteria for a rating in excess of 10 percent for the 
peripheral neuropathy of the right lower extremity, and 
peripheral neuropathy of the left lower extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620 and 
8720 (2008).  

4.  The criteria for an effective date prior to June 8, 2006, 
for service connection for bilateral cortical cataracts have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2008).  

5.  Prior to July 16, 2008, the schedular criteria for the 
assignment of an initial compensable rating for bilateral 
cortical cataracts have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.84a, 
Diagnostic Codes 6028, 6080 (2008).  

6.  As of July 16, 2008, the criteria for a 20 percent 
rating, and no more, for bilateral cortical cataracts have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.84a, Diagnostic Codes 6028, 6080 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that an increased rating is warranted for 
service-connected diabetes mellitus, and peripheral 
neuropathy of all four extremities, and that a compensable 
initial rating is warranted for his service-connected 
bilateral cortical cataracts.  He further asserts that he is 
entitled to an effective date prior to June 8, 2006 for 
service connection for bilateral cortical cataracts.  

With regard to all increased rating claims, and the 
compensable initial evaluation claim, disability evaluations 
are determined by comparing the veteran's present 
symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.

The veteran asserts that an increased rating is warranted for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  

In February 2002, the RO granted service connection for 
diabetes mellitus, and assigned a 20 percent evaluation.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

In June 2006, a claim for an increased rating was received.  
In January 2007, the RO denied the claim.  The veteran has 
appealed.  The Board notes that the RO characterized the 
disability as "diabetes mellitus with impotence," however, 
service connection is currently in effect for impotence, and 
this disability has been evaluated separately.  The 
evaluation of the veteran's impotence is not currently on 
appeal, and these symptoms will therefore not be considered.  
See 38 C.F.R. § 4.14 (2008).  

Under DC 7913, a 20 percent disability evaluation is assigned 
for diabetes mellitus requiring insulin and restricted diet; 
or, an oral hypoglycemic agent and restricted diet.  A 40 
percent rating when the disability requires insulin, a 
restricted diet, and regulation of activities.  

With regard to the history of the disability in issue, VA 
progress notes indicate that diabetes mellitus was first 
diagnosed in about 2001 (other dates as far back as 1995 have 
also been indicated), and that the veteran the received 
ongoing care for management of his diabetes mellitus that 
included dietary counseling, and medication, with 
encouragement to exercise, lose weight, and to quit using 
tobacco products.  An April 2004 QTC examination report noted 
that the veteran required insulin injections twice per day.  

The relevant medical evidence during the time period in 
issue, consists of VA and non-VA medical reports, dated 
between June 2005 and 2008.  VA progress notes, dated between 
June 2005 and 2007, show that the veteran has received 
ongoing care for management of his diabetes mellitus.  An 
August 2005 VA progress note states that he used insulin 
twice per day.  A June 2006 report indicates that he was 
encouraged to exercise.  

A QTC examination report, dated in December 2005, shows that 
the veteran claimed that he had diabetic ketoacidosis, that 
he had been hospitalized an average of two times per year, 
including two times during the past year, and that on average 
he visited the doctor four times per year for diabetic care.  
He indicated that he did not have problems with hypoglycemia.  
He reported taking Rosiqlitazone once per day, and one 
insulin injection (Novolin-N) per day.  He reported having 
weight loss, eye, skin, bowel, bladder, heart, impotence, and 
kidney symptoms.  On examination, the veteran weighed 229 
pounds and was 70 inches tall.  He was well-developed and 
well-nourished.  Urinalysis was absent for protein, sugar, 
RBC's, hyaline casts, and granular casts.  The relevant 
diagnosis was Type II diabetes mellitus.  He was advised to 
avoid strenuous activity.  

A VA diabetes mellitus examination report, dated in November 
2006, indicates that the veteran had no ketoacidosis or 
hypoglycemic reactions, no hospitalization for ketoacidosis 
or hypoglycemic reactions, and that he was on a restricted 
diet.  The report indicates that he went to his diabetic 
health care provider every six months.  His weight was noted 
to be stable.  It was noted that he had back pain with 
radiculopathy to the left leg that was unrelated to diabetes, 
that he took insulin twice per day, and that he had no 
restriction of activities.  Renal function studies were noted 
to be within normal limits. Urinalysis was negative for 
microalbumin.  The diagnosis noted diabetes mellitus, type 
II, insulin-dependent.  

A VA diabetes mellitus examination report, dated in July 
2008, indicates that the veteran had an onset of diabetes in 
1995, with a history of poor control that was improving.  The 
report indicates that there was no ketoacidosis.  With regard 
to hypoglycemic reactions there is a notation of "rare blood 
sugar spell - once a month or so, mild, relieved with oral 
intake."  The report indicates that there have been no 
hospitalization for ketoacidosis or hypoglycemic reactions, 
that he was on a diabetic diet, and that he had no 
restriction of activities.  The report further indicates that 
the veteran went to his diabetic care provider every three to 
six months.  On examination, he weighed 241 pounds.  The 
diagnosis noted diabetes mellitus, type II.  

In summary, the evidence shows that the veteran requires 
insulin and a restricted diet.  However, the evidence is 
insufficient to show that he requires a regulation of 
activities due to his diabetes.  In this regard, the only 
notation of a restriction of activities is found in the 
December 2005 QTC examination report.  However, this report 
states that he should avoid strenuous activity "to prevent 
hypoglycemic reaction."  There is no indication that this 
report was based on a review of the veteran's C-file, or any 
other detailed and reliable medical history, and it appears 
that this restriction may have been based on the veteran's 
claims that he had diabetic ketoacidosis, and that he had 
been hospitalized an average of two times per year, including 
two times during the past year.  However, these assertions 
(which implicate the criteria for a higher rating under DC 
7913) are not supported by the medical evidence, which does 
not show that the veteran has had either an episode of 
diabetic ketoacidosis, or hypoglycemic reaction, that 
required hospitalization.  They are therefore not considered 
credible.  

Furthermore, none of the other medical evidence of record, to 
include two subsequently dated VA examination reports (both 
of which were based on a review of the veteran's C-file), 
shows that he requires a regulation of activities due to his 
diabetes.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion); Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible if the Board rejects the statements of the 
veteran).  Simply stated, the Board finds that the post-
service medical records, overall, provide highly probative 
evidence against this claim, outweighing the evidence that 
supports this claim.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's diabetes mellitus 
was manifested by symptomatology that more nearly 
approximates the criteria for an evaluation of 40 percent 
under DC 7913, and that the preponderance of the evidence is 
against a 40 percent evaluation.  

The veteran asserts that an increased rating is warranted for 
service-connected diabetes mellitus, and peripheral 
neuropathy of all four extremities, with each extremity 
currently assigned a separate 10 percent evaluation.  

In November 2004, the RO granted service connection for 
peripheral neuropathy of the right upper and left upper 
extremities, and the right lower and left lower extremities, 
with each disability assigned a separate 10 percent 
evaluation.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In June 2006, claims for an increased ratings were received.  
In January 2007, the RO denied the claims.  

The RO has evaluated the veteran's peripheral neuropathy of 
the bilateral upper extremities, as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 
(paralysis of the median nerve).  

The RO has evaluated the veteran's peripheral neuropathy of 
the bilateral lower extremities, as 10 percent disabling 
under 38 C.F.R. § 4.124a, DC 8520 (paralysis of the sciatic 
nerve).  

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  

Under DC 8515, a 10 percent rating is the least compensable 
evaluation provided for; it is warranted for mild incomplete 
paralysis of the median nerve.  A 20 percent rating is 
warranted for moderate incomplete paralysis of the median 
nerve (minor), and a 30 percent rating is warranted for 
moderate incomplete paralysis of the median nerve (major).  
Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve.  The 
criteria are consistent with the criteria for evaluating 
degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, 
DC's 8515, 8615, 8715 (2008).  

The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, 
and 8720.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation is warranted for 
moderate incomplete paralysis.  Diagnostic Codes 8620 and 
8720 address the criteria for evaluating neuritis and 
neuralgia of the sciatic nerve.  The criteria are consistent 
with the criteria for evaluating degrees of paralysis as set 
forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 
(2008).  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2008).  

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

With regard to the history of the disabilities in issue, VA 
progress notes, dated in 2001, contain notations of 
neuropathy.  An April 2004 QTC examination report noted that 
motor function of the upper and lower extremities were within 
normal limits, that there was normal sensory function in the 
upper extremities, and that there was abnormal sensory 
function in the lower extremities, providing evidence against 
these claims.  See 38 C.F.R. § 4.1.  

The relevant medical evidence during the time period in issue 
consists of VA and non-VA medical reports, dated between June 
2005 and 2008.  VA progress notes, dated between June 2005 
and 2007, show that the veteran primarily received treatment 
for disabilities not on appeal.  

A QTC examination report, dated in December 2005, shows that 
the veteran's extremities had no ulceration, skin changes, 
gangrene, ischemic limb pain or persistent coldness.  Motor 
function of the upper and lower extremities were within 
normal limits.  Sensory function in the upper extremities was 
abnormal, with decreased fine touch in the left forearm.  
Reflexes were as follows: bilateral biceps jerks were 1+ and 
triceps jerk was absent bilaterally, bilateral knee jerks 
were 2+ and bilateral ankle jerks were 1+.  Sensory function 
in the lower extremities was also abnormal, with decreased 
fine touch in "stocking" distribution.  The diagnosis noted 
peripheral neuropathy, with a notation of neuritis.  

A VA diabetes mellitus examination report, dated in November 
2006, indicates that the veteran complained of left leg 
numbness associated with low back pain and left leg radicular 
pain.  He further complained of numbness of the hands and the 
soles of his feet.  The report notes that the veteran's 
peripheral neuropathy does not interfere with his usual daily 
activities.  The report states that on examination, there was 
decreased sensation to Semmes-Weinstein filament in the ulnar 
distribution of both hands and along the soles of both feet, 
"otherwise, motor and deep tendon reflexes were intact."  
The relevant diagnosis was peripheral neuropathy.  

A VA diabetes mellitus examination report, dated in July 
2008, indicates that on examination, the veteran had stable 
stocking glove distribution numbness and tingling, without 
effect on function of the hands or feet, and that the only 
effect was paresthesias.  Sensation was decreased to pin in 
the hands and feet, and bilateral wrists and ankles.  Ankle 
reflexes were absent, knee reflexes were 1+ bilaterally.  
Motor power and muscle bulk were normal.  Gait was normal.  
The diagnosis noted mild diabetic peripheral neuropathy to 
all four limbs.  

After a review of the evidence, the Board finds that the 
veteran's peripheral neuropathy of the right upper extremity, 
and peripheral neuropathy of the left upper extremity, is not 
manifested by moderate incomplete paralysis of either median 
nerve such that a higher evaluation is warranted for either 
the right upper extremity, or the left upper extremity, under 
DC 8515.  Although there is evidence of decreased sensation 
and reflexes (the basis for the 10 percent finding), the 
motor function in the veteran's upper extremities has 
consistently been noted to be without deficit, and the July 
2008 VA examiner specifically stated that the veteran's 
numbness and tingling were without effect on the function of 
the hands, and that the only effect was paresthesias.  

Given the foregoing, the Board finds that the medical 
evidence is insufficient to show that the veteran's 
peripheral neuropathy of right upper extremity, and the left 
upper extremity, are productive of moderate incomplete 
paralysis of the median nerve.  The Board therefore finds 
that the preponderance of the evidence is against the 
veteran's claims, and that the claims must be denied.  

The Board further finds and that the veteran's peripheral 
neuropathy of the right lower extremity, and peripheral 
neuropathy of the left lower extremity, are not manifested by 
moderate incomplete paralysis of the sciatic nerve such that 
a higher evaluation is warranted for either the right lower 
extremity, or the left lower extremity, under DC 8520.  The 
Board's analysis of the upper extremity disabilities is 
largely applicable here.  Briefly stated, although there is 
evidence of decreased sensation and reflexes, the motor 
function in the veteran's lower extremities has consistently 
been noted to be without deficit.  The July 2008 VA examiner 
specifically stated that the veteran's numbness and tingling 
were without effect on the function of the feet, and that the 
only effect was paresthesias.  Given the foregoing, the Board 
finds that the medical evidence is insufficient to show that 
the veteran's disabilities are productive of moderate 
incomplete paralysis of the sciatic nerve of either lower 
extremity.  The Board therefore finds that the preponderance 
of the evidence is against the veteran's claims, and that the 
claims must be denied.  

With regard to all four disabilities, the Board also 
concludes that the evidence does not demonstrate that any of 
these conditions are manifested by moderate incomplete 
neuritis, or neuralgia, such that an increased evaluation is 
warranted under DC's 8615, 8715, 8620 or 8720.  Specifically, 
given the aforementioned medical evidence, to include the 
findings (or lack thereof) as to muscle atrophy, strength, 
and sensation, the Board finds that it is not shown that the 
veteran's right or left upper extremity disability, or his 
right or left lower extremity disability, is manifested by 
moderate incomplete neuritis, or neuralgia of the median or 
sciatic nerves, as contemplated by these diagnostic codes.  
Accordingly, the criteria for an evaluation in excess of 10 
percent have not been met under DCs 8615, DC 8715, 8620 or 
8720.  

The Board finds that the post-service medical record provides 
evidence, overall, against these claims, outweighing the 
veteran's statement regarding the nature and extent of these 
disorders. 

The veteran asserts that he is entitled to an effective date 
prior to June 8, 2006 for service connection for bilateral 
cortical cataracts.  No specific arguments have been 
presented.  

The Board initially notes that in a rating decision, dated in 
February 2002, the RO granted service connection for diabetes 
mellitus.  In a rating decision, dated in November 2004, the 
RO denied service connection for ocular hypertension.  The 
medical evidence of record at the time included evidence of 
glaucoma, and it appears that the RO determined that this 
issue had been reasonably raised by the evidence.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, based in 
part on a negative etiological opinion from a private 
physician, the RO denied the claim.  

In a letter, received on June 8, 2006, the veteran stated 
inter alia that "my glaucoma has gotten worse."  It appears 
that the RO interpreted this letter as an application to 
reopen his claim for service connection for glaucoma, as it 
was based on essentially the same factual basis.  See Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In January 2007, the RO granted service connection for 
glaucoma, and assigned an effective date of June 8, 2006.  
The veteran has appealed the issue of entitlement to an 
earlier effective date.  Subsequent to the RO's January 2007 
rating decision, medical evidence was received which shows 
that the veteran does not have glaucoma, that his ocular 
hypertension is not related to his service-connected 
diabetes, and that he has bilateral cortical cataracts.  See 
July 2008 VA eye examination report.  This report, which was 
based on a C-file review, and which is the most recent report 
of record, is considered the most probative evidence on this 
issue.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The RO therefore recharacterized the service-connected 
disability as bilateral cortical cataracts.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A review of the claims files shows that there is no 
communication, formal or informal, that could be interpreted 
as a claim of service connection for any eye disability that 
was received subsequent to the RO's November 2004 rating 
decision, and prior to June 8, 2006.  In this regard, a 
review of a claim (VA Forms 21-526) received in 2005, makes 
no mention of an eye disorder.  Furthermore, although VA 
progress notes show treatment for eye symptoms between 
November 2004 and June 2006, these reports may not be 
considered applications to reopen his claim.  The provision 
at 38 C.F.R. § 3.157(b) applies only to a distinct group of 
claims where service connection has already been established.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records could 
not be construed as informal claim) citing 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere 
presence of the medical evidence does not establish an intent 
on the part of the [claimant] to seek . . . service 
connection. . . .").    

Given the foregoing, there is no basis for the assignment of 
an effective date for the grant of service connection for 
bilateral cortical cataracts prior to June 8, 2006.  See 38 
C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

In conclusion, the effective date of the award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a disability, but on the date that the 
application upon which service connection was eventually 
awarded was filed, which in this case was June 8, 2006.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim for an effective date prior to June 8, 
2006, for service connection for bilateral cortical 
cataracts.  38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 
3.1(p), 3.400.   

The final issue on appeal is a claim of entitlement to an 
initial compensable evaluation for service-connected 
bilateral cortical cataracts, currently evaluated as 
noncompensable (0 percent disabling).   

As previously noted, in January 2007, the RO granted service 
connection for glaucoma, and assigned an initial 
noncompensable (zero percent) rating, effective June 8, 2006.  
The veteran has appealed the issue of entitlement to an 
initial compensable evaluation.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  However, a VA eye examination 
report, dated in July 2008, showed that the examiner 
concluded that the veteran has ocular hypertension and not 
glaucoma "according to the strictest guidelines," although 
he was at high risk for developing glaucoma.  The diagnosis 
noted cortical cataracts, which were determined to be more 
likely than not secondary to the veteran's service-connected 
diabetes.  

The examiner further stated that it is "unlikely that this 
man's ocular hypertension is related to diabetes mellitus."  
See also April 2004 opinion of J.R.M., M.D. (concluding that 
the veteran's ocular hypertension was not related to his 
diabetes).  The RO therefore recharacterized the service-
connected disability as bilateral cortical cataracts.  See 
October 2008 rating decision; October 2008 Supplemental 
Statement of the Case.  

Given the foregoing, DCs 6012 and 6013 are not for 
application.  

The RO has evaluated the veteran's bilateral cortical 
cataracts under 38 C.F.R. § 4.84a, DCs 6028.  See October 
2008 rating decision.  This diagnostic code requires that the 
veteran's disability be evaluated based on impairment of 
vision and aphakia.  

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 
6079, Table V.  Visual acuity is rated based on best distant 
vision obtainable after correction by eyeglasses. 38 C.F.R. § 
4.75 (2008).  

A 10 percent rating is warranted for visual acuity where the 
vision was 20/50 in one eye and 20/50 in the other eye; or 
where vision is 20/40 in one eye and 20/50 in the other; or 
where vision is 20/70 in one and 20/40 in the other.  
Diagnostic Codes 6078, 6079.  

Ratings for impairment of field vision are evaluated under 
Diagnostic Codes 6080 and 6081.  

Impairment of field of vision is evaluated pursuant to the 
criteria found in DC 6080.  Under DC 6080, loss of temporal 
half of the visual field warrants a 30 percent rating if 
bilateral, a 10 percent rating if unilateral, or is rated as 
20/70.  Loss of the nasal half of the visual field 
bilaterally results in a 20 percent rating, unilaterally 
results in a 10 percent evaluation, or may be rated as 20/50.

Concentric contraction of the visual field to 5 degrees, 
results in a 100 percent evaluation if bilateral, a 30 
percent rating if unilateral, or may be rated as 5/200. 
Concentric contraction of the visual field to 15 degrees but 
not to 5 degrees results in a 70 percent bilateral 
evaluation, a 20 percent unilateral rating, or is rated as 
20/200.

Concentric contraction of the visual field to 30 degrees but 
not to 15 degrees, bilaterally, results in a 50 percent 
evaluation, unilaterally results in a 10 percent rating, or 
is rated as 20/100.  Concentric contraction of the visual 
field to 45 degrees but not to 30 degrees bilaterally results 
in a 30 percent rating, unilaterally results in a 10 percent 
evaluation, or is rated as 20/70.  

A concentric contraction of the visual field to 60 degrees 
but not to 45 degrees results in a bilateral evaluation of 20 
percent, a unilateral evaluation of 10 percent, or rate as 
20/50.  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
evaluations require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2).

Regarding the determination of field loss, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III of VA's Rating Schedule for determining average 
concentric contraction of visual fields.  The degrees lost 
are then added together to determine total degrees lost.  
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2008).  

Under note (1) of the DC, correct diagnosis reflecting 
disease or injury should be cited.  Under note (2) of the DC, 
demonstrable pathology commensurate with the functional loss 
will be required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  The alternative ratings are to be 
employed when there is ratable defect of visual acuity, or a 
different impairment of the visual field in the other eye.  
Concentric contraction resulting from demonstrable pathology 
to 5 degrees or less will be considered on a parity with 
reduction of central visual acuity to 5/200 (1.5/60) or less 
for all purposes including entitlement under Sec. 3.350(b)(2) 
of this chapter; not however, for the purpose of Sec. 
3.350(a) of this chapter.  Entitlement on account of 
blindness requiring regular aid and attendance, Sec. 3.350(c) 
of this chapter, will continue to be determined on the facts 
in the individual case.

A normal visual field extent at the eight principal meridians 
are as follows: temporally: 85 degrees; down temporally: 85 
degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 
60 degrees; up nasally: 55 degrees; up: 45 degrees; up 
temporally: 55 degrees.  38 C.F.R. § 4.76a, Table III.  These 
normal ranges amount to 500 degrees.  Adjudicators should 
calculate the average concentric contraction of an eye by 
measuring the claimant's actual degrees of vision in the 
eight principal meridians, adding them together, and then 
subtracting that sum of degrees from the normal sum of 
degrees (i.e., 500 degrees - x degrees).  That figure (x 
degrees) should then be divided by eight, and that number 
(i.e., y) represents the average concentric contraction for 
that eye.  See 38 C.F.R. § 4.76a, Table III.

Under 38 C.F.R. § 4.75, ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75.  

The relevant medical evidence consists of VA progress notes, 
dated between the date of service connection (i.e., June 8, 
2006) and 2007, and two VA eye examination reports.  The VA 
progress notes show treatments for eye/visual symptoms, with 
corrected vision of 20/20.  See VA progress notes, dated in 
June and August of 2006.  A January 2007 report notes visual 
acuity of 20/25- 2 'blurry'" (right eye) and 20/20 (left 
eye).  

A VA eye examination report, dated in November 2006, shows 
that the veteran had corrected near visual acuity of 20/30 
(right eye) and 20/20 (left eye), and corrected far visual 
acuity of 20/30-PH (right eye) and 20/20 (left eye).  

With regard to the veteran's visual fields, a January 2007 VA 
progress note indicates that HVF (Humphrey Visual Field 
analyzer) readings were "relatively normal."  Other VA 
progress notes appear to show findings indicating some visual 
field defects, however, none of these reports contain visual 
field test findings sufficient for analysis under 38 C.F.R. § 
4.76a.  

The November 2006 VA eye examination report states that, for 
field deficit, that the veteran had FTFC OU (full to finger 
counting, both eyes) (this report does not contain visual 
field test findings sufficient for analysis under 38 C.F.R. § 
4.76a).  

The Board finds that, prior to July 16, 2008, the criteria 
for an initial compensable rating are not shown to have been 
met based on impairment of visual acuity.  There is no 
competent evidence of record to show that the veteran has 
vision of 20/40 (or worse) in either eye.  See DCs 6028, 
6078, and 6079.  Furthermore, there are no visual field test 
findings sufficient for analysis under 38 C.F.R. § 4.76a that 
are dated prior to July 16, 2008 (and subsequent to the date 
of service connection).  Accordingly, the criteria for an 
initial compensable rating are not shown to have been met 
prior to July 16, 2008, and to this extent, the claim must be 
denied.  

The Board further finds that the criteria for a 20 percent 
evaluation have been met as of July 16, 2008.  Under DC 6080, 
an evaluation of 20 percent is warranted for a bilateral 
concentric contraction of the visual field to 60 degrees but 
not to 45 degrees.  

A VA eye examination report, dated in July 2008, indicates 
that the examination was performed on July 16, 2008.  This 
report notes that the veteran's findings as to his visual 
fields were very inconsistent in the past, and that the most 
recent findings were essentially normal OU (both eyes).  The 
report notes complaints of blurred vision, especially in the 
left eye, and that he wore glasses.  He also complained of 
light sensitivity manifested by irritation and blurred 
visions, with episodes of blurred vision and lightheadedness 
when his blood sugar was too low.  On examination, there was 
no diplopia.  The veteran had corrected near visual acuity of 
20/20-2 (right eye) and 20/20-1 (left eye), and corrected far 
visual acuity of 20/20 (right eye) and 20/20 (left eye).  The 
examiner stated that the veteran's cataracts were "visually 
insignificant but causing some glare/light sensitivity."  

Associated visual field test findings for the left eye showed 
that the veteran had up loss of 6 degrees (45-39), up 
temporal loss of 3 degrees (55-52), temporal loss of 15 
degrees (85-70), down temporal loss of 16 degrees (85-69), 
down loss of 17 degrees (65-48), down nasal loss of 2 degrees 
(50-48), nasal loss of 9 degrees (60-51), and up nasal loss 
of 3 degrees (55-52).  The combined loss for the left eye 
based on these figures amounts to 71.  Using the calculations 
enumerated in 38 C.F.R. § 4.76a (i.e., 500-71), a figure of 
429 results, and dividing that number by 8 equals 53.63 
degrees average concentric contraction, left eye, or 20/50 
(6/15).  

Visual field test findings for the right eye showed that the 
veteran had up loss of 6 degrees (45-39), up temporal loss of 
0 degrees (55-58), temporal loss of 9 degrees (85-74), down 
temporal loss of 16 degrees (85-69), down loss of 18 degrees 
(65-47), down nasal loss of 5 degrees (50-45), nasal loss of 
16 degrees (60-44), and up nasal loss of 8 degrees (55-47).  
The combined loss for the right eye based on these figures 
amounts to 78.  Using the calculations enumerated in 38 
C.F.R. § 4.76a (i.e., 500-78), a figure of 422 results, and 
dividing that number by 8 equals 52.75 degrees average 
concentric contraction, right eye, or 20/50 (6/15).  

In this case, the July 2008 VA visual field test results show 
that the veteran had an average concentric contraction of 53 
in his right eye, and an average concentric contraction of 54 
in his left eye.  These test results therefore appear to 
satisfy the criteria for a 20 percent rating under DC 6080.  
Accordingly, the criteria for a 20 percent rating are shown 
to have been met as of July 16, 2008.  

A rating in excess of 20 percent is not warranted.  There is 
no competent evidence to show bilateral concentric 
contraction of the visual field to 30 degrees but not to 15 
degrees.  In this regard, the only visual field test results 
containing findings sufficient for analysis under 38 C.F.R. § 
4.76a are found in the July 2008 VA examination report.  

In addition, even using a bilateral visual acuity of 20/50 
(per DC 6080), a rating in excess of 20 percent is not 
obtained under 38 C.F.R. § 4.84a, Table V (which indicates 
that a 10 percent rating is warranted), and there is no 
competent evidence to show that either eye has been 
productive of visual acuity of to warrant a rating in excess 
of 20 percent under 38 C.F.R. § 4.84a, Table V.  Finally, 
with regard to DCs 6012, 6013 and 6029, and the entire appeal 
period, as the evidence shows that the veteran does not 
currently have glaucoma, and as there is no competent 
evidence to show that the veteran has aphakia, application of 
these diagnostic codes is not warranted.  

The October 2008 SSOC indicates that the RO considered 
application of 38 C.F.R. § 3.321(b)(1).  The Board has 
reviewed the entirety of the disability picture, but finds 
that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  Here, neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected eye disorder is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  For this reason, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period, other than as noted.  The Board therefore 
finds that the evidence is insufficient to show that the 
veteran had a worsening of any of the disabilities in issue, 
such that an increased evaluation is warranted, other than as 
noted.    

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in July 2006, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The July 2006 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  To the extent that 
the claim for an increased initial rating for service-
connected bilateral cortical cataracts has been granted, any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The VCAA notice did not discuss the criteria for increased 
ratings for peripheral neuropathy of the extremities, or 
diabetes mellitus, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, 22 Vet. App. 
at 46.  Specifically, in his statement, received in July 
2006, the veteran stated that he had no additional evidence 
to submit.  In June 2008, the RO sent the veteran a 
corrective notice.  A submission from the appellant's 
representative was received in November 2008.  This 
submission was received subsequent to the May 2007 statement 
of the case, and the June 2008 corrective notice, and it 
indicates actual knowledge of the increased rating issues on 
appeal, as well as the right to submit additional evidence 
and of the availability of additional process.  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claims, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

With regard to the claim for an increased initial evaluation 
for bilateral cortical cataracts, the Court, in Dingess, also 
stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in January 2007, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of January 2007.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).   

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in January 2007, the May 2007 statement of the case, 
and the supplemental statement of the case, dated in October 
2008.  The veteran was afforded the opportunity for a 
hearing, but did not request one.  As both actual knowledge 
of the veteran's procedural rights has been demonstrated and 
he, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  

With regard to the initial compensable evaluation claim for 
bilateral cortical cataracts, the Board has considered the 
recent decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This case pertains to the requirements of 
38 U.S.C.A. § 5103(a) for increased evaluation claims other 
than those based on initial evaluations.  Here, the claim 
involves an initial evaluation, and as previously noted, the 
Court in Dingess held that in such cases section 5103(a) 
notice is not required, because the purpose that the notice 
was intended to serve has been fulfilled.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations.  
In his statement, received in July 2006, the veteran stated 
that he had no additional evidence to submit.  

Simply stated, to the extent that the claims have been 
denied, the Board finds that the service and post-service 
medical record provides evidence against these claims.  The 
Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied. 

A rating in excess of 10 percent for peripheral neuropathy of 
the right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the left upper extremity is denied.  

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.  

An effective date prior to June 8, 2006, for service 
connection for bilateral cortical cataracts is denied.  

Prior to July 16, 2008, an initial compensable rating for 
bilateral cortical cataracts is denied.   

As of July 16, 2008, the criteria for a 20 percent rating, 
and no more, for bilateral cortical cataracts is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


